Citation Nr: 1642790	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a bilateral leg disorder, claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the Army from August 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) is from January 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single "matter" for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104 (a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Id.; Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, while the RO reopened the claim for service connection for a low back disorder in the July 2012 statement of the case (SOC) and then denied the claim based on a de novo review of the record, the Board must reach its own decision regarding the reopening of the claim.  The issue on the title page of the decision has been characterized accordingly.

In July 2016, the Veteran provided testimony in support of his claim during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record.

It was agreed at the hearing to keep the record open for 60 day to allow the Veteran the opportunity to submit a nexus opinion from his doctor in support of his claim.  In July 2016, the Veteran's representative submitted additional evidence and waived initial RO consideration.  

The issues of service connection for a low back disorder for a bilateral leg disorders secondary to the low back disorder are addressed in the REMAND portion of the decision below and they are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  February 2000 and October 2001 rating decisions denied service connection for a low back disorder, and while the Veteran filed a timely notice of disagreement with the denial he did not submit a substantive appeal after an SOC was issued.  

2.  Evidence received since the October 2001 rating decision relates to an unestablished fact necessary to substantiate the underlying claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 2000 and October 2001 rating decisions denying service connection for a low back disorder are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.302 (2016).

2.  As new and material evidence has been received since the October 2001 rating decision, the requirements to reopen the claims for service connection for a low back disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a low back disorder is being reopened.  Any error that was committed with respect to either the duty to notify or the duty to assist is reopening the claim was harmless and need not be further considered with regard to this issue  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).

February 2000 and October 2001rating decisions denied service connection for a low back disorder based on a finding that there was no chronic disorder in service or evidence linking a current low back disorder to service.  See February 2000 and October 2001 Rating Decision - Narratives and March 2000 and October 2001 Notification Letters.

No additional material evidence was within a year of the October 2001 decision.  Therefore, these decisions are final as to the evidence then of record, and are not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

The RO received the Veteran's petition to reopen the claim for service connection for a low back disorder on June 20, 2007.   Following the January 2008 denial of the claim, the Veteran filed a notice of disagreement in September 2008.  The RO then issued a statement of the case (SOC) in March 2009, at which point the Veteran had 60 days to file a substantive appeal.  Although no formal substantive appeal was received during this time period, the RO did received correspondence from the Veteran in May 2009 in which he acknowledged that the time period for perfecting his appeal was close to expiration, and he requested an extension as he was trying to obtain additional evidence in support of his claim  See Correspondence received May 2009.

A handwritten notation at the bottom of the Veteran's correspondence dated in June 2009 states that the Veteran's correspondence was not accepted in lieu of a Form 9 substantive appeal and that the appeal was closed.  Id.  

The record shows that the RO never responded to the Veteran's request for an extension, and the Board finds that the failure to respond to the request was prejudicial to the Veteran.  If the RO's intent had been to deny the request, then a prompt response would have still given the Veteran a window of time in which to perfect his appeal, but their failure to respond one way or the other robbed him of this opportunity and made it unclear how much time he had to perfect his appeal.

Since his correspondence clearly demonstrates intent to continue with the appeal and he did in fact produced additional evidence shortly thereafter, the Board accepts his correspondence as a timely filed substantive appeal.

In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence received since the October 2001 rating decision includes a medical treatment record dated in October 1972 that shows the Veteran sought treatment for low back pain and reported having a 1 year history of back pain.  An April 1973 private medical record also notes the Veteran's back pain and indicates he reported a 2 to 3 year history of pain.  See pages 1 and 2 of Medical Treatment Record - Non-Government Facility received January 2011.

The Veteran testified that his military occupational specialty (MOS) in service was ammunition storage specialist and indicated that his duties involved a lot of lifting that resulted in back pain.  See pages 4 and 7 of Hearing Testimony.  A friend testified to the fact that she first met him right after he separated from service and that he had had back problems the whole time she has known him.  See page 17 of Hearing Testimony.

This evidence is new since it was not of record when the claim was denied in January 2008.  It is also material because it indicates the Veteran had additional episodes of back pain in service and had chronic back pain shortly after he separated from service.  Evidence previously considered only indicated he had an isolated incident of back pain in service and there was no evidence that there was a chronic back problem right after he separated from service.  

This evidence when considered alongside the other evidence of record suggests a chronicity of back problems after service and relates to an unestablished fact necessary to substantiate the claim.  

Thus, it satisfies the low threshold needed to reopen a previously denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Hence, the matter is properly reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).

Accordingly, the claim is reopened.


ORDER

New and material evidence has been received, so the petition to reopen the claim for service connection for a low back disorder is granted.

REMAND

Although the claim for service connection for a low back disorder has been reopened, additional development is needed before the claim may be considered on the merits.  Specifically, despite the Veteran's complaints of low back pain noted in service and shortly thereafter, he has not been afforded a VA examination to obtain an opinion on the etiology of his current low back disorder.

Since the Veteran is claiming a bilateral leg disorder secondary to a low back disorder, the claim involving the legs is inextricably intertwined with the claim for service connection for the low back.  Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA spine examination in order to obtain a nexus opinion regarding the etiology of his current low back disorders.  The Veteran's Virtual VA and VBMS records must be made available to and reviewed by the examiner.  The examiner should specifically indicate that the claims file has been reviewed.  The examiner should obtain a full history from the Veteran and report all clinical findings stemming from the examination.  All indicated tests or studies should be completed.

a) Identify/diagnose any disability of the spine that presently existed or has existed during the appeal period.

b) With respect to each low back diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the low back had its onset during service or is otherwise related to service. 

c) Although the examiner is expected to review the pertinent records in their entirety, his or her attention is directed to following: 

* An April 1970 service treatment record that notes the Veteran's complaints of low back pain and June 1970 separation examination.

* A December 1972 VA examination report that shows he complained of low back pain.  

* Private treatment records dated in October 1972 and April 1973 in which the Veteran reported a 2 to 3 year history of low back pain.  

* The Veteran's credible hearing testimony that his MOS in service involved a lot of lifting, and that his back hurt in service as a result of this activity.

* X-ray evidence of lumbar arthritis, lumbar facet arthropathy, spondylolisthesis, and anterolisthesis.  

d) If the Veteran has a low back disorder that is at least as likely as not related to service, then determine and identify any disorders associated with the lower extremities.

e) If the Veteran is found to have any lower extremity disorders, opine whether it is at least as likely as not caused or aggravated (permanently worsened beyond natural progression) by the service-related low back disorder.

f) Complete rationales are needed that supports the opinions offered.

2.   After completing any other necessary development, readjudicate the claims and afford an opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


